[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 270 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 271 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 273 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 276 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 279 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 283 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 284 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 287 
This action is the sequel of the Story Case (Story v. N YEl. R.R. Co., 90 N.Y. 122), and its defense seems to have been conducted, upon the theory of securing a re-examination of the questions then decided, and in case that effort should prove fruitless, of limiting and restricting as much as possible, their logical effect.
The endeavor to secure a re-examination of the doctrines of that case must fail, since the decision there made embodied the deliberate judgment of the court, pronounced after the most careful and thorough consideration, and after two arguments at the bar, made by most eminent counsel, had apparently exhausted the resources of learning and reason in the discussion of the questions presented.
It would be the occasion of great public injury, if a determination thus made could be inconsiderately unsettled and suffered again to become the subject of doubt, and theme of renewed discussion.
The reasons advanced by the able counsel for the appellant to induce us to reconsider that case, seem to us to be insufficient to render it wise or expedient to do so. The doctrine of theStory Case therefore, although pronounced by a divided court, must be considered as stare decisis upon all questions involved therein, and as establishing the law, as well for this court as for the people of the State, whenever similar questions may be litigated.
Wherever, therefore, the principles of that case logically lead us we feel constrained to go, and give full effect to the rule therein stated, that abutters upon public streets in cities are entitled to such damages, as they may have sustained by reason of a diversion of the street, from the use for which it was originally taken, and its illegal appropriation to other and inconsistent uses. *Page 288 
The case is not only authority upon the questions which it expressly decides, but also upon all such as logically come within the principles therein determined.
It is therefore unnecessary to enter into a general discussion of those questions, but after restating such propositions as seem to be controlling in this case, we shall simply refer to some alleged distinctions between the present case and the StoryCase.
We hold that the Story Case has definitely determined:
First. That an elevated railroad, in the streets of a city, operated by steam power and constructed as to form, equipments and dimensions like that described in the Story Case, is a perversion of the use of the street from the purposes originally designed for it, and is a use which neither the city authorities nor the legislature can legalize or sanction, without providing compensation, for the injury inflicted upon the property of abutting owners.
Second. That abutters upon a public street claiming title to their premises by grant from the municipal authorities, which contains a covenant that a street to be laid out in front of such property, shall forever thereafter continue for the free and common passage of, and as public streets and ways for the inhabitants of said city, and all others passing and returning through or by the same, in like manner as the other streets or the same city now are or lawfully ought to be, acquire an ease ment in the bed of the street for ingress and egress to and from their premises, and also for the free and uninterrupted passage and circulation of light and air through and over such street for the benefit of property situated thereon.
Third. That the ownership of such easement, is an interest in real estate, constituting property within the meaning of that term, as used in the Constitution of the State, and requires compensation to be made therefor, before it can lawfully be taken from its owner, for public use.
Fourth. That the erection of an elevated railroad, the use of which is intended to be permanent, in a public street, and upon which cars are propelled by steam engines, generating *Page 289 
gas, steam and smoke, and distributing in the air cinders, dust, ashes and other noxious and deleterious substances, and interrupting the free passage of light and air to and from adjoining premises, constitutes a taking of the easement, and its appropriation by the railroad corporation, rendering it liable to the abutters for the damages occasioned by such taking.
The jury in this case, under the instructions of the court, have found, upon evidence which justifies the finding, that the structure of the defendant in Amity street, in connection with the running of cars thereon, propelled by steam engines with the consequences naturally flowing therefrom, constitutes an employment of the street for purposes not originally designed and a perversion of its use, from legitimate street purposes.
Assuming, therefore, the binding force of the decision in theStory Case, we will, where they are raised by sufficient exceptions, proceed to examine some distinctions claimed by the appellant to exist between the cases.
Among other things, it is claimed that the Story Case is an authority only where abutting owners hold title to their property, under conveyances similar to that of Story's, and that abutters claiming under any other tenure, than that of a deed from a municipality containing covenants protecting the street from any other use than that of a public street, do not come within the principles there determined.
This claim, we think, is not well founded.
We are of the opinion that no legal difference exists, with reference to the interest acquired by abutting owners in a public street, between that afforded by a title conferred under such a deed as Story had, or that acquired through a series of mesne
conveyances from the original owner, whose property had been taken by proceedings in invitum instituted by the municipality, under a public statute to acquire land for street purposes, which statute provided that the land thus taken should be held "in trust, nevertheless, that the same be appropriated and kept open for or as part of a public street * * * forever, in like manner as the other public streets * * * in the said city are, and of right ought to be." *Page 290 
Such proceedings created not only a valid trust in the city for the purposes expressed, which precluded it from authorizing any other use of the land acquired, than that expressly described in the statute (Cooley on Const. Limitations, 331), but also constitute a contract between the public and the abutting owners severally, by which the liabilities, rights and interests of the respective parties are to be measured, and the enjoyment of their respective interests in the property (retained as well as acquired) regulated and determined. (Shephard v. Mayor, etc.,
13 How. Pr. 286; Matter of Com'rs of Wash. Park, 56 N.Y. 144;Matter of Rhinebeck and Conn. R.R. Co., 67 id. 242.)
It is not essential to the acquisition of an abutter's rights that any land for the bed of the street should have been actually taken from the original owner, for whether it be so or not he was a party to the proceedings to appropriate the land, for a street and liable to be assessed for its benefits, and therefore entitled to enjoy them. (Upham v. Worcester, 113 Mass. 97.) He acquires his interest in the land taken by the same tenure that parties to a partition proceeding acquire theirs, viz., by the judgment of a competent tribunal, having jurisdiction under statutory regulations, to prescribe and determine the rights and liabilities of the respective parties in the land to be affected. (Mayor etc., v. Colgate, 12 N.Y. 140, 148; Child v.Chappell, 9 id. 246, 255.) The contract created by the statute and proceedings referred to, applies to all persons entitled to be heard on the proceeding, and enures equally to the benefit of all, although they may be assessed unequally for its cost.
These differences in value are regulated by the awards of the commissioners, and are intended to be apportioned as equally as possible among the respective abutters and individuals benefited by the improvement, according to the value of the property taken, and the benefits which they are supposed to derive from the street.
The claim made that the owner of property taken for a street obtains, through the award of the commissioners, full compensation for his property is unfounded, unless the benefits *Page 291 
for which he is assessed, are inviolably secured to him by such proceedings. Any other construction of the statute would render it an efficient engine of fraud and injustice.
An abutting owner necessarily enjoys certain advantages from the existence of an open street adjoining his property, which belong to him by reason of its location, and are not enjoyed by the general public, such as the right of free access to his premises, and the free admission and circulation of light and air to, and through his property. These rights are not only valuable to him for sanitary purposes, but are indispensable to the proper and beneficial enjoyment of his property, and are legitimate subjects of estimate by the public authorities, in raising the fund necessary to defray the cost of constructing the street. He is therefore compelled to pay for them at their full value, and if in the next instant they may by legislative authority be taken away and diverted to inconsistent uses, a system has been inaugurated which resembles more nearly legalized robbery than any other form of acquiring property.
Although it may be assumed that the municipality by proceedings, to open a street, acquires the fee to the land taken, it is yet a qualified fee, held in trust under the statute for a certain use, and that use cannot be departed from without violating an essential condition of the contract under which the land was obtained. (Cooley, supra.)
The right which the municipality acquires, is limited by the public necessity, and in this case cannot extend beyond its use for street purposes, and all other uses which might be enjoyed therein, consistent with its use as a street, must from necessity have remained in, and resided with the person from whom it was taken, even after the transfer of the fee to the municipality. (In the Matter of Albany St., 11 Wend. 150; In the Matter ofCherry St., 19 id. 659; Hooker v. Utica and Minden TurnpikeRoad Co., 12 id. 371; Heyward v. Mayor, etc., 7 N.Y. 314.)
Even if this were not so, the covenant implied from the language of the statute, and the proceedings taken thereunder, *Page 292 
was made with and intended for the benefit, among others, of abutting owners, and is a covenant which runs with the land and inures to the advantage of each successive grantee as he succeeds to the title.
Covenants in conveyances, to the effect that adjoining lands shall be forever used in such manner, as not to interfere with the free passage of light and air to the premises conveyed, are effectual to create an easement over the lands retained, for the benefit of the lands conveyed, and so it has been frequently held. (Whites's Bk. of Buffalo v. Nichols, 64 N.Y. 65, 75, and cases cited.) This easement constitutes property, of which its owner cannot lawfully be deprived without receiving compensation therefor, and it was so held in the Story Case.
The act of the legislature under which the defendant was organized, and from which its authority to take the property in question is claimed, if held to authorize an interference therewith without making compensation, is plainly obnoxious to the objection that it sanctions the taking of private property for public use, and is also in conflict with that provision of the Federal Constitution prohibiting State legislatures from passing laws impairing the obligation of contracts.
The logical effect of the decision in the Story Case is to so construe the Constitution, as to operate as a restriction upon the legislative power over the public streets opened under the act of 1813, and confine its exercise to such legislation, as shall authorize their use for street purposes alone. Whenever any other use is attempted to be authorized, it exceeds its constitutional authority. Statutes relating to public streets which attempt to authorize their use for additional street uses, are obviously within the power of the legislature to enact, but questions arising under such legislation are inapplicable to the questions here involved.
Such are the cases in respect to changes of grade; the use of a street for a surface horse railroad; the laying of sewers, gas and water pipes beneath the soil; the erection of street lamps and hitching posts, and of poles for electric lights used *Page 293 
for street lighting. All of these relate to street uses sanctioned as such by their obvious purpose, and long continued usage, and authorized by the appropriation of land for a public street.
We also deem it unnecessary to consider those cases defining the rights of municipal corporations in lands whereof they have obtained an absolute fee, by purchase or otherwise, for no such case is here presented, and they are in no sense analogous to the questions under consideration. (Heyward v. Mayor, etc.,7 N.Y. 314; Rexford v. Knight, 11 N.Y. 308; De Vorague v.Fox, 2 Bl. C.C. 95.) Neither do cases apply here which refer to the continued control retained by legislature, ver grants by the State of public privileges to individuals or corporations, for these are generally conferred subject to the power of revocation and modification by the legislature whenever the public interests require it, and their power over them is attributable to the reserved rights of the State in the subject of the grant. (EastHartford v. Hartford Bridge Co., 10 How. [U.S.] 511, 536.) It may also be proper to observe, without intending to discuss the case upon that theory, that it is difficult to see why this action is not maintainable within the principle recently decided by this court in Cogswell v. New York, New Haven  HartfordRailroad Company (103 N.Y. 10). Certainly that case is a conclusive authority upon the question of what constitutes a taking of property within the meaning of the Constitution, and of the liability of the perpetrator of such injuries, for the damages occasioned by a corruption of the air, through the dissemination therein of noxious and unwholesome elements, such as gas, smoke, dust, cinders, ashes, etc., to the detrimentof the property of adjoining owners.
No question arises in this case as to the proper rule to be laid down for the assessment of the abutter's damages as the parties have agreed upon the rule to be adopted, and have made that, the law of the case.
This action was brought upon the theory that the building of defendant's railroad, and its operation, constituted a *Page 294 
permanent appropriation of the street for railroad purposes, inconsistent with its use for street purposes, and entitled the plaintiff to recover in a single action all of the damages occasioned to his property by such taking. The case was tried upon this theory, and the defendant admitted the permanency of the intended use, and acquiesced in the rule of damages adopted by the trial court.
Among the requests to charge made by it, was that, "the plaintiff can only recover such amount as has been proved to be the permanent loss in the value of his property by reason of the taking by defendant of so much of the easements of light, air and access as has been proved to have been taken by it."
The court followed this request and charged that "the question is simply how much has he (the plaintiff) lost by the taking away of his light and air, and for that you can give him compensation and you can add interest to the amount if you think fit to do so."
The charge of the court was not excepted to by the defendant, and its request, followed by its adoption by the court, constituted a waiver of any previous exception (if any there was) conflicting with the rule laid down.
The rule of damages having been thus agreed upon, the case was taken out of the operation of the Uline Case (Uline v.N.Y.C.  H.R.R.R. Co., 101 N.Y. 98), recently decided in this court. The rule adopted assumes that the cause of action arose when the railroad was built and put in operation, and that the liability of the wrong-doer for the entire damage then became ascertainable, certain and absolute.
The circumstance that at some time thereafter, the operation of the railroad, was assumed and carried on by a lessee or grantee of the original wrong-doer, was entirely immaterial on the question of defendant's liability, and the evidence of its subsequent operation, was important only as bearing upon the character of the use and the nature of the wrongs inflicted.
But a single question of any importance remains to be discussed, and that refers to the claim made, that the defendant *Page 295 
is not liable for the operation of its trains, and the consequences flowing therefrom, in respect to the manufacture and distribution in the air of gas, smoke, steam, dust, cinders, ashes and other unwholesome and deleterious substances from its locomotives and trains, as they move to and fro over its tracks.
We have been unable to see any reason why the defendant should not be liable for the injury thus occasioned, provided the evidence established the fact that they were destructive of the easements of light, air and access belonging to the plaintiff.
It follows necessarily from the proposition that a permanent structure erected in a street, interrupting to any considerable extent the passage of light and air to adjacent premises, works the destruction of easements for such purposes; that any incident of the structure which necessarily increases and aggravates the injury must be subject to the same rule of damage.
No partial justification of the damages inflicted by an unlawful structure, and its unlawful use, can be predicated upon the circumstance, that under other conditions and through a lawful exercise of authority, some of the consequences complained of, might have been produced without rendering their perpetrator liable for damages.
The structure here, and its intended use, cannot be separated and dissected, and it must be regarded in its entirety in considering the effect which it produces upon the property of the abutter. However the damage may be inflicted, provided it be effected by an unlawful use of the street, it constitutes a trespass rendering the wrong-doer liable for the consequences of his acts.
The legislature, as we have seen, had no power to authorize the street to be used for an elevated steam railroad, and that want of authority extends to every incident necessary to make the road an operative elevated steam railroad, which occasions injury to the rights of abutters on the street. (Balt.  Pot. R.R. Co. v.Fifth Bap. Ch., 108 U.S. 317, 329.) *Page 296 
We have carefully examined the other exceptions taken by the appellants in the course of the trial and all seem to us to be covered, either by the decision in the Story Case or the discussion already had.
We have been made aware that many questions involved in actions by abutters, against the defendant have been agitated in other cases, which it is stated are now on the way to this court, and may hereafter require consideration here.
In discussing this case, we have refrained from referring to any of those questions, unless properly raised by sufficient exceptions, and, necessarily involved in the determination of this case, leaving the consideration of other questions for the cases where they properly arise.
The judgment should be affirmed.
ANDREWS and DANFORTH, J.J., concur. RAPALLO, J., took no part. EARL and FINCH, J.J., concur in result, handing down the following memorandum:
EARL and FINCH, JJ., not being able to concur in all the views expressed in the foregoing opinion, concur in the result on the authority of the Story Case (90 N.Y. 122); deeming it necessary to add that, while they are unwilling to extend the scope of the decision in that case beyond its fair import, yet in their opinion it gives to abutting owners only damages for the construction and operation of the railway in front of their premises, resulting from the taking or destruction of their street easements of light, air and access, and for such damages to their adjoining property as are necessarily caused by such taking and destruction; that the abutters cannot recover damages to or upon their abutting property caused by the lawful operation of the road, and not by the deprivation or destruction of their easements in the street; that there can be no recovery for any thing done by the railway in the street except as it deprives, or tends to deprive, the abutters of the easements mentioned, and that they believe these principles were not violated upon the trial of this action.
Judgment affirmed. *Page 297